 Case 16-12291-elf         Doc 51   Filed 07/23/20 Entered 07/23/20 10:32:06        Desc Main
                                    Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                             :      Chapter 13
       GENEVIEVE A. LAMAR,                          :
                      Debtor                        :      Bky. No. 16-12291 ELF


                                          ORDER

        AND NOW, upon consideration of the Debtor’s Motion Requesting that the Court

 Vacate the Prior Order Dismissing the Bankruptcy Case, and after notice and hearing, and with

 the consent of the Chapter 13 Trustee,

        It is hereby ORDERED that:

 1. The Motion is GRANTED.

 2. The court’s Order dated May 13, 2020 (Doc. #45 ) dismissing this bankruptcy case is

    VACATED and the above captioned bankruptcy case is REINSTATED effective upon the

    entry of this Order.




Date: July 23, 2020
                                    ERIC L. FRANK
                                    U.S. BANKRUPTCY JUDGE
